Citation Nr: 1825081	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-25 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

5.  Entitlement to a compensable disability rating for service-connected prostatitis.  

6.  Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy.

7.  Entitlement to a compensable disability rating for service-connected folliculitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from June 1968 to April 1970.  He served in the Republic of Vietnam and was awarded a Vietnam Service Medal and a Vietnam Campaign Medal, among other commendations.  He also served as a radio operator from May 2002 to April 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2018 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the Board's Central Office in Washington, D.C.  A transcript of the hearing was prepared and added to the record.  

Initially, the Board notes that the Veteran has claimed entitlement to service connection for right ear hearing loss, but at the Board hearing he described symptoms of bilateral hearing loss.  The Board notes that the Veteran is currently service-connected for a left ear hearing loss disability, and he is in receipt of a noncompensable disability rating for this impairment; he has not appealed this disability rating.  Therefore, the Veteran's service-connected left ear disability is not on appeal and will not be considered in this decision.  

The Board also notes that VA treatment notes were added to the record after the Statement of the Case was issued and that no Supplemental Statement of the Case was issued thereafter.  However, the Veteran's representative waived RO review of much of the evidence submitted, and the Board has determined that the VA treatment notes submitted pertained mainly to the Veteran's mental health treatment, and for the reasons that follow the Board has granted service connectio for his mental health disability.  Therefore the Board determines that there would be no undue prejudice on proceeding with those issues on the merits.  

The issues of entitlement to service connection for hypertension, to include as secondary to PTSD, and entitlement to a compensable disability rating for service-connected prostatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he has PTSD as a result of events he experienced while serving in the Republic of Vietnam.  

2.  The probative, competent evidence is against a finding that the Veteran has a right ear hearing loss disability for service connection purposes.  

3.  The probative, competent evidence supports the finding that the Veteran has tinnitus that is related to active duty service.  

4.  At the January 2018 hearing, the Veteran withdrew his claims for entitlement to a compensable disability rating for his service-connected folliculitis, and entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

2.  The requirements for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).  

3.  The requirements for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385.

4.  The criteria for withdrawal of the Veteran's appeal on the claims of entitlement to a compensable disability rating for service-connected folliculitis and entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, at the January 2018 hearing before the undersigned VLJ the Veteran withdrew from consideration the issues of entitlement to a compensable disability rating for service-connected folliculitis and entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy.  As the Veteran has withdrawn his appeals regarding these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals on those issues, and they are dismissed.

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as hearing loss or tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5). 38 C.F.R. § 3.304 (f); 38 C.F.R. § 4.125 (a) (2017). There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Record Retrieval Center or other government records repository.  In cases of in-service PTSD diagnosis, combat service, or prisoner of war status a Veteran's stressor may be verified by lay evidence. 38 C.F.R. § 3.304 (f)(1), (2), (4).  Lay evidence of personal assault requires appropriate corroboration, and a stressor related to a Veteran's fear of hostile military or terrorist activity requires appropriate medical evidence. 38 C.F.R. § 3.304 (f)(3), (5). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(3). 

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran has asserted that he has PTSD due to his experiences serving in Vietnam.  The Veteran asserted that he was stationed at the Pleiku Air Base, and that almost daily the air base was bombarded with rockets and mortars, and that one night a rocket was dropped so close that dirt fell from the ceiling of his bunker and knocked him out of bed.  He asserted that he was exposed to death frequently, and that since he worked around radar antennas his area was the subject of attacks regularly.  The Veteran reported re-experiencing these sights, sounds, and smells daily.

As it pertains to a PTSD diagnosis, the Board notes that when the Veteran underwent VA examination in October 2009 the VA examiner found that the Veteran "barely met" the criteria for PTSD, and no diagnosis was rendered.  Nonetheless, at the time of the VA examination the VA examiner did not have access to the Veteran's claims file to review his mental health treatment.  Moreover, the Board notes that since that time the Veteran has received ongoing mental health treatment through VA by Dr. X.S., and that he has carried the diagnosis of PTSD.  The Veteran has been an active participant in group therapy for his PTSD symptoms.  Therefore, the Board finds a current diagnosis of PTSD for service connection purposes.  

As it pertains to credible supporting evidence that the claimed stressor actually occurred, the RO attempted to verify the Veteran's stressors and received a response from the Defense Personnel Records Image Retrieval System (DPRIS) that they were unable to find any incidents as described by the Veteran at the Phu Cat Air Base.  However, the Veteran asserted that he had never been to the Phu Cat Air Base and that he had only been in Pleiku.  The DPRIS report confirmed that Pleiku received mortar attacks and rocket attacks as well as small arms fire at various times in 1969, which was when the Veteran was stationed in the Republic of Vietnam.  

Although the RO was unable to verify the specific instances as described by the Veteran, the Board notes that the Veteran has consistently reported in both his written statements and testimony experiencing stressors related to rocket and mortar fire, which DPRIS confirmed occurred during his tour of duty.  The Board finds that the Veteran's statements are consistent with his circumstances of service. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

Additionally, the Board notes that the Veteran's stressors relate to his fear of hostile military or terrorist activity.  When the Veteran underwent VA examination in connection with his claim, the VA examiner identified the Veteran's stressor as the mortar and missile attacks, and found that the Veteran met the "A" criteria for PTSD under the DSM-IV in that he was exposed to or confronted with something life-threatening and had a feeling of fear and terror.  The VA examiner found that for the "B" and "C" criteria the Veteran reported having some recurrent thoughts and distressing dreams about being in Vietnam, and that he avoided things that would remind him of Vietnam.  

However, the most persuasive evidence is the September 2013 medical source statement from the Veteran's treating VA psychiatrist, Dr. X.S., who indicated that the Veteran was under her care and that after reviewing his medical records she found that he carried a diagnosis of PTSD and that his traumatic experiences were from his exposure to the Vietnam War, and that despite treatment he continued to suffer from multiple symptoms of PTSD, to include insomnia, irritability, nightmares, and others which have impacted his quality of life.  

The Board has reviewed the evidence of record, and finds that the sum of the evidence supports entitlement to service connection for an acquired psychiatric disorder, specifically PTSD.  The Board finds that the Veteran has a present PTSD diagnosis, and his military service record, to include his DD-214 and service personnel records, supports his contention that he was placed in situations where there was a valid fear of hostile military and terrorist activity.  The Veteran's stressor was validated by the October 2009 VA examiner and reinforced by the Veteran's treating psychiatrist in September 2013.  Although the RO was unable to verify the Veteran's stressor with specificity, DPRIS did acknowledge the rocket and mortar fire during the Veteran's time in the Republic of Vietnam.  The Board finds that the totality of the evidence, to include the Veteran's consistent lay statements and his medical treatment, supports the finding that the stressor element for service connection for PTSD has been met.  Lastly, the Board finds that the evidence is sufficient to support a finding of a nexus between the Veteran's PTSD symptomatology and the claimed stressor, as the Veteran's treating psychiatrist provided a positive opinion between his symptoms and his in-service stressor.  

Given these findings, the Board concludes that entitlement to service connection for PTSD is warranted.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

Right ear hearing loss and tinnitus

The Veteran asserts that he has hearing loss and ringing in the ears that began in service and has persisted since separation from service.  He reported hearing loud explosions from the barracks, and that they caused a booming crackling sound in the ears.  He testified that the hearing loss started in the left ear and persisted to the right ear.  He also asserted that he hears sounds akin to a mosquito in his ear and that these are his tinnitus symptoms.  The Veteran asserted that this buzzing was continuous and has existed since his military service.  The Veteran reported post-service employment on the railroad, but indicated that this noise was not as loud as what he had experienced in Vietnam.

A. Right ear hearing loss

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was provided with VA audiometric testing in June 2011 in connection with his claim.  Puretone threshold and Maryland CNC speech recognitions tests were conducted. In June 2011, puretone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
20
25
20

The Veteran's speech recognition ability was 94 percent in the right ear, which the VA examiner deemed was excellent.  He was diagnosed with normal hearing in the right ear.  

The June 2011 VA examiner did not provide an opinion because the Veteran's claims file was not available for review.  Therefore the Regional Office obtained a supplemental opinion in March 2013.  A VA audiologist reviewed the claims file, and while he provided a positive opinion pertaining to left ear hearing loss, the VA examiner observed that the Veteran had normal hearing in the right ear based on the previous audiogram, and that his hearing was normal in the right ear at separation from service.  The Veteran had a VA consult for his hearing loss in January 2014, and although the numeric results were not posted, the VA audiologist indicated that the Veteran had normal hearing in the right ear at all frequencies tested with only mild sensorineural hearing loss at 1000 hertz.  At the time, his word recognition score was 100 percent.  The Board notes that even if there was one threshold outside of the normal range, this would be insufficient to find a disability.  

The Board has reviewed the Veteran's service treatment records, and found that his audiometric testing was normal at separation.  Indeed, puretone thresholds at separation, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5

The Board has reviewed the remainder of the Veteran's VA treatment records and service treatment records, which contain other audiological testing conducted during the Veteran's active duty, including during the pendency of the appeal.  Upon review, while the Veteran does complain of hearing loss, no audiological examination of record conducted at any time demonstrates an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent.  Auditory thresholds, at worst, were 25 decibels in the right ear on one occasion.  No auditory thresholds were above 26 decibels at any time.  

The evidence in this case reflects that the Veteran does not currently have a right ear hearing loss disability for VA purposes.  As described, audiometric testing revealed that the Veteran had no auditory thresholds at any relevant frequency above 26 decibels at any given time, and his Maryland CNC tests reflected scores of at least 94 percent in the right ear.  These results do not reflect that the Veteran has a right ear hearing loss disability as established by 38 C.F.R. § 3.385.  The Veteran has not challenged the accuracy of any of the audiometric results and has not submitted any additional evidence in support of his claim that his reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to him through his senses, including diminished hearing capacity, he is not competent to assess that he has a hearing loss disability for VA purposes.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Such determination may only be made by audiometric testing and CNC Word List speech recognition testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Although the Veteran is in receipt of hearing aids for both ears, the fact remains that he does not have right ear hearing loss for VA disability purposes.

In summary, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported right ear hearing loss; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent evidence of a right ear hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Veteran's claim for entitlement to service connection for right ear hearing loss is denied.

B. Tinnitus

As it pertains to a current diagnosis for service connection for tinnitus, the record does not reflect a current diagnosis.  However, the Veteran reported experiencing ringing in his ears since service.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for service connection purposes.

With respect to an in-service injury, event, or illness, service treatment records are negative for any complaints of, treatment for, or a diagnosis of tinnitus.  However, the Veteran's service records indicate that he served as a radio operator and the Veteran reports that he was regularly exposed to high noise levels during service; VA has conceded noise exposure in service.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for tinnitus for the purpose of service connection.  

With respect to a nexus between the Veteran's tinnitus and the in-service noise exposure, the Veteran denied having symptoms of tinnitus during the June 2011 VA examination, and therefore no VA opinion was rendered.  Nonetheless, the Veteran has reported constant ringing in both ears which began during his service as a result of noise exposure.  The Board finds that the Veteran is competent and credible to report the symptoms of his tinnitus, and that he has consistently reported that it began during service.  See Layno, 6 Vet. App. at 469.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  Given the Veteran's in-service noise exposure and report that he first experienced tinnitus in service, the Board finds the probative, competent evidence demonstrates that tinnitus is causally or etiologically related to active duty service.  The Veteran has experienced continuity of symptomatology of tinnitus.  Tinnitus is a chronic disease for purposes of 38 C.F.R. § 3.309.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Accordingly, based on the Veteran's own statements, the Board finds the Veteran's current tinnitus had its onset during active duty.  Therefore, entitlement to service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. 49, 53-56.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

The claim for entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy is dismissed.

The claim for entitlement to a compensable disability rating for service-connected folliculitis is dismissed.


REMAND

Regrettably, the issues of entitlement to service connection for hypertension, to include as secondary to PTSD, and the issue of entitlement to a compensable disability rating for service-connected prostatitis must be remanded for additional development.

As it pertains to hypertension, the Veteran admitted at the hearing that this disability was diagnosed approximately 20 years ago and therefore did not originate during active duty service.  However, the Veteran has asserted that his hypertension developed as a result of his PTSD symptoms.  Establishing service connection on a secondary basis requires evidence to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  As discussed in greater detail above, the Board has granted entitlement to service connection for PTSD, but the inquiry remains whether this hypertension is related to his now service-connected psychiatric disability.  Therefore, VA examination is necessary to determine whether there is any nexus between these two disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As it pertains to his service-connected prostatitis, the Veteran last underwent VA examination in connection with this claim in September 2009.  The Veteran's testimony in January 2018 suggests that his disability may have worsened.  Thus, the Board finds that on remand an additional examination should be performed.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this regard, the Veteran has testified that he now has to wear absorbent pads for his voiding problems, and that he has to change them up to four times per night, and that he has to use the restroom hourly during the day.  He has asserted that he has not told his treatment provider about these limitations.  

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from May 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from May 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Once all development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence the VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hypertension disability was caused by the Veteran's service-connected PTSD.

The examiner must also provide an opinion as to whether it is at least as likely as not that any hypertension disability was aggravated (worsened beyond natural progress) by the Veteran's service-connected PTSD.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

3.  Afford the Veteran a VA examination to determine the current severity of his service-connected prostatitis.  The VA examiner should specifically consider the Veteran's competent lay statements about urinary frequency and the need to change absorbent materials up to four times per night.

4.  After all development has been completed, readjudicate these issues.  If any benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


